Name: COMMISSION REGULATION (EC) No 1546/96 of 31 July 1996 on the issue of import licences for frozen thin skirt of bovine animals
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  international trade;  tariff policy
 Date Published: nan

 No L 191 /42 iENl Official Journal of the European Communities 1 . 8 . 96 COMMISSION REGULATION (EC) No 1546/96 of 31 July 1996 on the issue of import licences for frozen thin skirt of bovine animals these circumstances and taking care to ensure an equitable distribution of the available quantities, it is appropriate to reduce proportionally the quantities applied for, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 888/96 of 15 May 1996 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 for the period 1 July 1996 to 30 June 1997 ('), and in particular Article 8 (3) thereof, Whereas Article 1 (3) (b) of Regulation (EC) No 888/96 fixes the amount of frozen thin skirt which may be imported on special terms in 1996/97 at 800 tonnes; Whereas Article 8 (3) of Regulation (EC) No 888/96 lays down that the quantities applied for may be reduced; whereas the applications lodged relate to total quantities which exceed the quantities available; whereas, under HAS ADOPTED THIS REGULATION: Article 1 All applications for import licences made pursuant to Article 8 of Regulation (EC) No 888/96 are hereby met to the extent of 0,051653 % of the quantity requested. Article 2 This Regulation shall enter into force on 1 August 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 119, 16. 5. 1996, p. 18 .